DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority document has been received in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “notification unit that notifies the rider about operation” of claim 3 line 2 and claim 9 line 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the “notification unit” is being interpreted in accordance with Para. 21 of the instant application.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 2, line 14 recites the limitation “vibration feedback,” which renders the claim unclear.  It is unclear if this limitation is intended to be the same or different from the vibration applied by the vibrator, as recited in line 7.  For the purposes of examination, the Examiner suggests amending the claim to read --begin or end vibration through-- for clarity; and the Examiner will interpret the claim according to this suggestion.
Any remaining claims are rejected for their dependency on a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2, 3, 8 and 9 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2012/0323450 to Takeuchi et al (herein Takeuchi) in view of US Pat. Pub. 2019/0125611 to Baek et al (herein Baek) and US Pat. Pub. 2019/0210681 to Shin et al (herein Shin).
Regarding claim 2, Takeuchi discloses a mobile inverted pendulum configured to carry a rider (inverted vehicle 1, Fig. 1), the mobile inverted pendulum comprising: a step configured for the rider to step on when operating the mobile inverted pendulum (step portions 2a, Figs. 1, 3, and 9), the step is configured to control a traveling direction of the mobile inverted pendulum (step portions 2a are aligned with the travel direction of the inverted vehicle 1, Fig. 3); a vibrator configured to apply vibration to the step (warning unit 33 may include a vibrating device to apply vibration to the step portion 2a, Para. 62, Fig. 6); a processor programmed to control operation of the vibrator (control unit 5 is connected to and controls the contact determination portion 32, which sends the activation signals for the vibrating device of the warning unit 33, Paras. 61-62, Fig. 6), a posture sensor configured to detect a posture angle of the mobile inverted pendulum (posture sensor unit 9 which determines posture information such as pitch angle of the vehicle 1, Para. 35, Fig. 6).
Takeuchi does not disclose wherein the processor is programmed to: allow the vibrator to apply vibration, when the detected posture angle is within a set allowable range of the posture angle.
However, Baek teaches an exercise equipment (100, Fig. 1) including wherein the processor is programmed to: allow the vibrator to apply vibration, when the detected posture angle is within a set allowable range of the posture angle (external case 210 includes a gyroscopic sensor which detects when case 210 rotates downwardly, and controls operation of the machine to only be active when in upright position, Para. 43, the stoppage being in accordance with inputted commands of a remote controller, Para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Takeuchi to control vibration based on angle as taught by Baek in order to only provide vibration when a user has a stable posture.
Takeuchi, as modified above, does not disclose prompting the rider for input on whether or not to begin or end vibration feedback through the vibrator before starting or stopping operation of the vibrator.
However, Shin teaches a smart feedback vehicle device (Fig. 1) including prompting the rider for input on whether or not to begin or end vibration feedback through the vibrator before starting or stopping operation of the vibrator (vibration setting unit 143 controls operation of the vibration generating device 150, vibrating setting unit 143 includes a visual element [see Fig. 7] which prompts the user to either turn on or off the vibration operation before utilizing the vehicle system, Paras. 91-92, Fig. 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of modified Takeuchi to include a user prompt regarding vibration as taught by Shin in order to allow a user to deactivate vibration when it is not desired or needed.
Regarding claim 3, the modified Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Takeuchi further discloses the pendulum further comprising a notification unit that notifies the rider about operation of the vibrator before starting or stopping the operation of the vibrator (warning device 33 may also include a light or a display which is used to communicate information to the user about the vehicle 1, Para. 62).
Regarding claim 8, claim 8 recites many of the same limitations as those recited in claim 2 above.  For the sake of brevity, only those new limitations appearing here will be addressed below.
Takeuchi does not disclose wherein the processor is programmed to stop application of vibration by the vibrator, when the detected posture angle falls below a set posture angle threshold with the vibration being applied to the step.
However, Baek teaches an exercise equipment (100, Fig. 1) including wherein the processor is programmed to stop application of vibration by the vibrator, when the detected posture angle falls below a set posture angle threshold with the vibration being applied to the step (external case 210 includes a gyroscopic sensor which detects when case 210 rotates downwardly, and stops operation of the machine to only be active when in upright position, Para. 43, the stoppage being in accordance with inputted commands of a remote controller, Para. 43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Takeuchi to control vibration based on posture angle as taught by Baek in order to only provide vibration when a user has a stable posture.
Regarding claim 9, claim 9 recites the same limitations as claim 3; therefore, for the sake of brevity, the rejection will not be repeated here.

Claims 4, 5, 10, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over Takeuchi, Baek, and Shin, as applied to claims 3 and 9 above, and further in view of US Pat. Pub. 2014/0141950 to Greiwe (herein Greiwe).
Regarding claim 4, the modified Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 3.
Takeuchi further discloses an operation handlebar configured to be held by the rider (operation handle 6, Figs. 1 and 9).  
Takeuchi discloses vibration being applied to the step or to the handlebar; but Takeuchi, as modified above, does not disclose an auxiliary vibrator configured to apply vibration to the operation handlebar.
However, Greiwe teaches a balance rehabilitation device (Fig. 1) including an auxiliary vibrator configured to apply vibration to the operation handlebar (free floating handles 5 may include haptic feedback devices, Para. 130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the operation handlebar of modified Takeuchi to include haptic feedback as taught by Greiwe in order to provide appropriate feedback when the vehicle is being utilized properly.
Regarding claim 5, the modified Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Modified Takeuchi further discloses an input unit through which the rider inputs a control command related to the operation of the vibrator (Baek remote controller allows the user to customize and turn on/off the vibration parameters, Baek Para. 43), wherein the processor is programmed to control the operation of the vibrator based on the inputted control command (Baek remote controller controls operation of Takeuchi vibrating device).
Regarding claim 10, claim 10 recites the same limitations as claim 4; therefore, for the sake of brevity, the rejection will not be repeated here.
Regarding claim 11, claim 11 recites the same limitations as claim 5; therefore, for the sake of brevity, the rejection will not be repeated here.

Claims 6, 7, 12, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Takeuchi, Baek, Shin, and Greiwe, as applied to claims 4 and 10 above, and further in view of WO 2018168463 to Yamaguchi et al (herein Yamaguchi).
Regarding claim 6, the modified Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  Takeuchi, as modified above, does not disclose a distance sensor that measures a moving distance of the mobile inverted pendulum, wherein the processor is programmed to control the operation of the vibrator based on the measured moving distance.
However, Yamaguchi teaches a seat device (Fig. 1) including a distance sensor that measures a moving distance of the mobile inverted pendulum (control unit 40 receives a signal from operation unit 41 regarding the mileage of the vehicle, which is used to control the massage mechanism 20 and vibration generation mechanism 30, Paras. 40-41 of the machine translation, a copy of which is provided herewith), wherein the processor is programmed to control the operation of the vibrator based on the measured moving distance (massage/vibration mechanisms 20, 30 are activated and deactivated based on mileage exceeding a predetermined distance, Para. 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of modified Takeuchi to include distance control as taught by Yamaguchi in order to reduce the fatigue of the user from long times of riding (Yamaguchi Para. 4).
Regarding claim 7, the modified Takeuchi discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.  Takeuchi, as modified above, does not disclose a timer that measures a riding time of the rider, wherein the processor is programmed to control the operation of the vibrator based on the measured riding time.
However, Yamaguchi teaches a seat device (Fig. 1) including a timer that measures a riding time of the rider (control unit 40 tracks usage time of the vehicle, Para. 30), wherein the processor is programmed to control the operation of the vibrator based on the measured riding time (massage/vibration mechanisms 20, 30 are activated and deactivated based on calculated time exceeding a predetermined threshold, Para. 41).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle of modified Takeuchi to include time control as taught by Yamaguchi in order to reduce the fatigue of the user from long times of riding (Yamaguchi Para. 4).
Regarding claim 12, claim 12 recites the same limitations as claim 6; therefore, for the sake of brevity, the rejection will not be repeated here.
Regarding claim 13, claim 13 recites the same limitations as claim 7; therefore, for the sake of brevity, the rejection will not be repeated here.

Response to Arguments
Applicant’s arguments with respect to claim(s) 2-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner notes that Applicant includes an argument that it would not be obvious to modify the Baek reference to include a prompt to start/stop vibration (see Arguments page 10).  However, the Examiner notes that the Takeuchi reference was used as the primary reference, and that Baek was utilized simply to teach the controller utilizing posture angle sensor data as a control for the applied vibration.  Therefore, the argument is moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401. The examiner can normally be reached Mon. - Fr. 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785      

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785